Exhibit 99.1 REAL INDUSTRY Announces appointment of kyle ross as CHIEF EXECUTIVE OFFICER Company Also Announces Nomination of New Board Director and Details of Annual Meeting of Stockholders SHERMAN OAKS, Calif., April 6, 2017 Real Industry, Inc. (NASDAQ: RELY) (“Real Industry” or the “Company”) today announced the appointment of Mr. Kyle Ross as Chief Executive Officer and as a member of its Board of Directors, effective immediately. Mr. Ross has served as the Company’s President, Interim Chief Executive Officer and Chief Investment Officer since August 19, 2016. Prior to Mr. Ross’s appointment to Interim CEO, he had served in various leadership positions at the Company, including Chief Financial Officer since March 2011 and Executive Vice President since June 2010. Mr. William Hall, Chairman of the Board, stated, “Over the past several months, Kyle’s strong leadership and experience have been key to Real Industry’s ability to navigate a challenging market environment. Our decision to appoint Kyle as our CEO is based on his understanding of our business, assets and opportunities, as well as his focus on our stockholders. He has already streamlined the Company’s corporate structure, shut down our Cosmedicine subsidiary, supported Real Alloy’s efforts on a synergistic acquisition, and revitalized our management team. We believe Kyle will effectively lead our Company forward as we work to execute on our corporate strategy to increase profitability and grow stockholder value. Kyle has the Board’s full support, and we are pleased to continue working closely with him and our management team to improve our Company and to utilize the value of our NOL tax assets.” Mr. Ross stated, “I am grateful for the opportunity to lead Real Industry going forward. Over these past few months, together with the Board and our strengthened leadership team, we have continued to position Real Alloy for improved long-term financial results and to execute our strategy to diversify our Company’s business through more targeted M&A efforts. In today’s competitive M&A environment, I believe our unique platform, coupled with our tax assets and experienced team, differentiate Real Industry as a good long-term partner for business owners.” Board Changes Real Industry also announced today that Mr. Philip Tinkler has decided not to seek re-election as a member of the Board due to increased professional commitments. Mr. Tinkler has served on the Board since August 2012, and currently serves as Chairman of the Nominating & Governance Committee and on the Audit Committee. To succeed Mr. Tinkler, the Board has nominated Mr. Joseph McIntosh for election by the stockholders at its 2017 Annual Meeting of Stockholders (“Annual Meeting”). Mr. Hall noted, “On behalf of the entire Board, I thank Philip for his contributions to the Company over the past five years. He has served us well, particularly as an expert on capital raising and transaction-structuring strategies for companies with tax assets such as ours. Philip has offered to continue to provide counsel on these critical matters, and we appreciate his willingness to remain involved with the Company.” Mr. Hall further stated, “As Real Industry continues to focus its efforts on our operations and strategic objectives, we are paying particular attention to the size and composition of the Board, along with the mix of experience and skillsets of Board members. At this time, we feel it is important to nominate an individual with a strong background in identifying and executing financing and M&A opportunities. Joe has over 20 years of expertise in these areas, and we believe Joe will provide valuable insights as we move forward with our growth strategy.” Real Industry, Inc.Page 2 April 6, 2017 Mr. McIntosh has served as a Managing Director with Equity Group Investments (“EGI”) since January 2017, where he focuses on sourcing, evaluating and executing on new investments, as well as monitoring and advising on existing investments. Prior to joining EGI, Mr. McIntosh served as Vice Chairman of Consumer and Retail Investment Banking at Deutsche Bank Securities since September 2014. Prior to that, Mr. McIntosh was a Managing Director in the Corporate and Investment Banking division of Bank of America from 2009 to September 2014, which he joined in 2009 following Bank of America’s acquisition of Merrill Lynch, where he worked since 1997. Mr. McIntosh received his Juris Doctorate from Northwestern University School of Law and a Bachelor of Business Administration in Accounting from the University of Iowa. Details Surrounding Real Industry’s Annual Meeting of Stockholders Real Industry’s Board of Directors has scheduled the Company’s Annual Meeting for 10:00 a.m. ET on Thursday, May 18, 2017. The Annual Meeting will be held adjacent to the offices of Real Alloy, at the DoubleTree Cleveland East hotel located at 3663 Park E Drive, Beachwood, Ohio 44122. The record date for determining stockholders entitled to notice of, and to vote at, the Annual Meeting will be the close of business on April 12, 2017. About Real Industry, Inc.
